ACCEPTED
                                                                                  03-15-00044-CV
                                                                                         4608934
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                             3/23/2015 4:42:22 PM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK

                         No. 03-15-00044-CV
                                                                  FILED IN
                        In the Court of Appeals            3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
                     for the Third Judicial District       3/23/2015 4:42:22 PM
                             Austin, Texas                   JEFFREY D. KYLE
                                                                   Clerk



                 TEXAS DEPARTMENT OF CRIMINAL JUSTICE,

                                              Appellant,
                                  v.
             MAURIE LEVIN, NAOMI TERR, AND HILARY SHEARD,

                                              Appellees.


                             On Appeal from the
            201st Judicial District Court of Travis County, Texas


                   UNOPPOSED MOTION TO EXTEND DEADLINE
                     TO FILE APPELLANT’S OPENING BRIEF


     Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6,

Appellant Texas Department of Criminal Justice requests a 30-day

extension of the deadline to file Appellant’s opening brief.        No prior

extension of this deadline has been sought. This extension request is not

opposed.

     The opening brief is currently due March 27, 2015. The requested

30-day extension, if granted, would make the brief due on or before April

27, 2015.
     There is good reason to grant the requested extension, which is not

sought for any improper purpose. Appellant is represented by new lead

counsel on appeal, who requires time to review the record and research

the legal issues prior to preparing and filing the opening brief. Moreover,

Appellant’s counsel has had and will continue to have a significant

workload in other matters that makes it impossible to complete by the

current deadline a brief that would be helpful to the Court.          That

workload includes, but is not limited to, responding by April 1 to four

separate appellees’ briefs—totaling over 55,000 words—and three

separate amicus curiae briefs—totaling over 18,000 words—in a suit

challenging the Texas Voter ID law. See Veasey v. Abbott, No. 14-41127,

in the United States Court of Appeals for the Fifth Circuit.

                                 PRAYER

     For these reasons, the Court should extend to April 27, 2015, the

deadline for filing Appellant’s opening brief.




                                     2
Respectfully submitted.

KEN A. PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

SCOTT A. KELLER
Solicitor General

 /s/ Richard B. Farrer
RICHARD B. FARRER
Assistant Solicitor General
State Bar No. 24055470
OFFICE OF THE ATTORNEY GENERAL
P.O. Box 12548 (MC 059)
Austin, Texas 78711-2548
Tel.: (512) 936-1823
Fax: (512) 474-2697
richard.farrer@texasattorneygeneral.gov

COUNSEL FOR APPELLANT TEXAS DEPARTMENT
OF CRIMINAL JUSTICE




       3
                    CERTIFICATE OF CONFERENCE

     I certify that I conferred by email with counsel for Appellees, Philip

Durst, who indicated that this motion is not opposed.


                                  /s/ Richard B. Farrer
                                  Richard B. Farrer
                                  Counsel for Appellant


                       CERTIFICATE OF SERVICE

     On March 23, 2015, the foregoing document was served via File &

ServeXpress and e-mail on counsel for Appellees:

Philip Durst
Manuel Quinto-Pozos
DEATS, DURST, OWEN & LEAVY, PLLC
1204 San Antonio, Suite 203
Austin, Texas 78701
[Tel] (512) 474-6200
[Fax] (512) 474-7896
pdurst@ddollaw.com
mqp@ddollaw.com

Maurie Amanda Levin
LAW OFFICE OF MAURIE LEVIN
614 South 4th St. #346
Philadelphia, Pennsylvania 19147
[Tel] (512) 294-1540
[Fax] (215) 733-9225
maurielevin@gmail.com
                                /s/ Richard B. Farrer
                               Richard B. Farrer
                               Counsel for Appellant


                                    4